DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 24, 2022, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view new ground of new rejection necessitated by amendment.

Information Disclosure Statement
The information disclosure statement filed on May 24, 2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, 15 and 19 are directed to a method, system, and non-transitory computer readable medium respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
The limitations of “applying a keyword value model to a collection of keywords associated with a domain for a website to determine a plurality of value metrics for the collection of keywords, the keyword value model being trained to output, for each keyword from the collection of keywords, a set of value metrics including a volume value, a bid value, and a difficulty value” in claims, 1, 15 and 19, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “memory and processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “keyword value model” language, “applying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
The limitation of “identifying a candidate keyword based on two or more value metrics from the set of value metrics associated with the candidate keyword exceeding a-one or more value metric threshold values” in claims, 1, 15 and 19, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor”, “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “candidate keywords” language, “identifying”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
The limitation of “generating a keyword cluster for the candidate keyword, the keyword cluster including the candidate keyword and a plurality of associated terms” in claims, 1, 15 and 19, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor”, “memory”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “keywords cluster” language, “generating”, in the context of these claims encompasses the user mentally, or manually with the aid of pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage medium, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed “processor” and “memory” are recited at a high level of generality such that they amount to on more that mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
This judicial exception is not integrated into a practical application, In particular, the claims recite the additional elements “implementing the keyword cluster within a structure of a published content item associated with the domain”. The limitation “implementing the keyword cluster within a structure of a published content item associated with the domain” amount to data gathering steps which is considered to be insignificant extra-solution activity, (see MPEP 2106.05(g)), because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the obtaining and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The type of data being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Therefore, the claim does not amount to significantly more than the abstract idea itself
Applicant is reminded that a statutory claim would recite the use of an automated machine implement method or system with specific structures for performing the claimed invention so as to provide an improvement to another technology or technical field, an improvement to the functioning idea to a practical technological environment to modify a website or existing online content items by adding the keywords and associated terms to an existing structure of the website or existing online content item. The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data-gathering, and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities (see US 8,793,238, issued to Carver et al., (hereinafter “Carver”), col.3, lines 58-63, the additional element is widely prevalent or in common use in the relevant industry) when they are claimed 1n a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(ID) (i) Receiving or transmitting data over a network, ¢.g., using the Internet to gather data, buySAPE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPO2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPO2d at 1092- 93). Accordingly, claims 1, 15 and 19 are directed to an abstract idea.
The remaining independent claims 15 and 19 fall short the 35 USC 101 requirement under the same rationale.
The dependent claims 2-14, 16-18, and 20 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations "wherein identifying the candidate keyword includes identifying a subset of keywords from the collection of keywords for which each of the volume value, the bid value, and the difficulty value are above the one or more value metric threshold values” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein identifying the candidate keyword comprises identifying the candidate keyword from the collection of keywords based on the candidate keyword having the volume value satisfy a volume metric threshold value, the bid value satisfy a bid metric threshold value, and the difficulty value satisfy a difficulty metric threshold value” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.




Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “identifying the collection of keywords by: identifying a first plurality of terms on a search engine for which the domain of the website is ranking; and identifying a second plurality of terms on the search engine for which one or more additional domains related to the domain of the website are ranking, wherein applying the keyword value model to the collection of keywords comprises applying the keyword value model to each term from the first plurality of terms and the second plurality of terms to determine the set of value metrics for each term from the first plurality of terms and the second plurality of terms” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein generating the keyword cluster comprises: analyzing a plurality of search queries for a search engine; and identifying the plurality of associated terms from within the plurality of search queries based on a frequency that the plurality of associated terms shares a common search query with the candidate keyword” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the plurality of associated terms includes words that are not included within the collection of keywords” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the published content item includes a hypertext markup language (HTML) document, and wherein implementing the keyword cluster within the structure comprises adding the candidate keyword and the plurality of associated terms within code elements of the HTML document” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea
.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “adding the candidate keyword to a header of the published content item; and adding the plurality of associated terms within a body of content of the published content item ” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 9 is dependent on claim 8 and includes all the limitations of claim 8. Therefore, claim
9 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “embedding a primary keyword within a uniform resource locator (URL) or a title of the published content item; and adding the plurality of associated terms within the body of content of the published content item comprises embedding some or all associated terms from the plurality of associated terms within sub-headers of the published content item” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 10 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the published content item includes one or more of a published article, a published infographic, or a published interactive document linked to the domain of the website” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 11 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein implementing the keyword cluster within the structure includes one or more of: generating new content and including the candidate keyword and the plurality of associated terms within the structure of the new content; or modifying a structure of a webpage by adding the candidate keyword to a title or header of the webpage and adding associated terms from the plurality of associated terms to a body of the webpage” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 12 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the plurality of value metrics further includes a current ranking within a search engine for each keyword associated with the website, and wherein a criteria used for identifying the candidate keyword changes based on whether a current ranking for the candidate keyword is above a threshold ranking on a search engine” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.



Claim 13 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “providing a graphical user interface including a plurality of selectable options, the plurality of selectable options including an option to remove or add a value metric from the plurality of value metrics” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 14 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim
14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “detecting a selection of a selectable option to add or remove a value metric from the set of value metrics; and identifying a new candidate keyword based on the value metric being added or removed from the set of value metrics” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.





The dependent claims 16-18 and 20 are similar to claims 2-14 above. They are also elaborated in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, they represent extra-solution activity because they are nominal or tangential addition to the claims and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatwin et al., (hereinafter “Chatwin”) US 2008/0103892 in view of Carver et al., (hereinafter “Carver”) US 8,793,238.
As to claim 1, Chatwin discloses a method, comprising:
applying a keyword value model to a collection of keywords associated with a domain for a website to determine a plurality of value metrics for the collection of keywords the keyword value model being trained to output, for each keyword from the collection of keywords, a set of value metrics including a volume value, a bid value, and a difficulty value (see par. [0009], [0013], receiving a set of input keywords and each keyword is associated with one or more items of metric data and the metric data associated with a given keyword may comprise data identifying a frequency with which one or more advertisements associated  with a given keyword were displayed to one or more user, wherein the metric is selected from the group consisting of a click-to-action conversion rate and an impression-to-click rate)  semantic distance can be determined for each pair of keywords and the pairs of keywords can be sorted according to the semantic distances prior to applying the hierarchical clustering. Determining the semantic distance for each pair of keywords can include determining classifications of a semantic database that are associated with the keywords and score that measure how strongly related the keywords are to the classifications, and determining the distance for the pair of keywords based on the classifications and the score. A name can be identified for each of the clusters;
identifying a candidate keyword based on two or more value metrics from the set of value metrics associated with the candidate keyword exceeding a-one or more value metric threshold values (see [0044] and [0047], identifying a set of keywords based on the metric data); and 
implementing the keyword cluster within a structure of a published content item associated with the domain (pars. [0043], [0049] and [0052], identifies one or more keywords at which a return on investment earned by the display of one or more advertisements in response to a query that matches a given keyword exceeds a threshold by a given probability on the basis of the estimates to select a given target position that provides a greatest estimated profit in order to manage and optimizing bids for thousands or millions of keywords or groups of keywords associated with one or more advertisements).
However, Chatwin does not explicitly disclose the claimed “generating a keyword cluster for the candidate keyword, the keyword cluster including the candidate keyword and a plurality of associated terms”.
Meanwhile, Carver discloses the claimed “generating a keyword cluster for the candidate keyword, the keyword cluster including the candidate keyword and a plurality of associated terms” (see col.3, lines 34-63, generate a cluster of keywords); and
implementing the keyword cluster within a structure of a published content item associated with the domain ((hereinafter “Carver”), col.3, lines 58-63, identifies semantically related pairs of keywords from a set of input keywords; applying hierarchical clustering to the pairs of keywords to generate a cluster of keywords and the generated cluster specifying at least one content item that is selected for distribution using keywords in the new keyword cluster in order to manage and optimizing bids for thousands or millions of keywords or groups of keywords associated with one or more advertisements. Thus, performance of a large ad campaign would be improved to form groups of keywords that are semantically related).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Chatwin to generate a keyword cluster for the candidate keyword, the keyword cluster including the candidate keyword and a plurality of associated terms. Both Chatwin and Carver are from the same field of endeavor to search and navigate content share via particular websites. Such modification would improve the performance of a large ad campaign to form groups of keywords that are semantically related.

As to claim 2, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Chatwin discloses the method of claim 1, wherein identifying the candidate keyword includes identifying a subset of keywords from the collection of keywords for which each of the volume value, the bid value, and the difficulty value are above the one or more value metric threshold values (see [0007] and [0038], calculating one or more estimates of a bid amount for the one or more keywords comprising one or more keyword groups to display one or more advertisements in response to the one or more keywords at the one or more positions and calculating one or more estimates of a cost for a user selection of an advertisement displayed at the one or more positions in response to the one or more keywords).

As to claim 3, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Chatwin discloses the method of claim 1, wherein identifying the candidate keyword comprises identifying the candidate keyword from the collection of keywords based on the candidate keyword having the volume value satisfy a volume metric threshold value, the bid value satisfy a bid metric threshold value, and the difficulty value satisfy a difficulty metric threshold value (see [0008], and [0078], a query that matches a given one of the one or more keywords exceeds a threshold by a given probability on the basis of the estimates to select a given target position that provides a greatest estimated profit and if the selected keyword group is not associated with sufficient metric information to refine the one or more cost metric estimates associated with the given keyword group, or after the cost metric estimates associated with the given keyword group have been refined through use of a cross-validated gradient descent).

As to claim 5, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 1, wherein generating the keyword cluster comprises:
analyzing a plurality of search queries for a search engine (see col.6, lines 20-25 and col.19, lines 20-28); and
identifying the plurality of associated terms from within the plurality of search queries based on a frequency that the plurality of associated terms shares a common search query with the candidate keyword (see col.6, lines 20-25 and col.19, lines 20-28, categorize keywords into the topic clusters in the semantic database, in determining pairs of semantically related keywords, the pairing engine can use methods other than those described above, wherein keywords that correspond to products or services that share common qualities, concepts or other attributes can be categorized in the same topic cluster).

As to claim 6, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 5, wherein the plurality of associated terms includes words that are not included within the collection of keywords (see col.6, lines 27-58).

As to claim 8, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 1, wherein implementing the keyword cluster within the structure comprises: adding the candidate keyword to a header of the published content item; and adding the plurality of associated terms within a body of content of the published content item (see col.4, lines 60-67, col.7, lines 1-7, grouping the large number of keywords into clusters each having a smaller number of keywords, the ads can be targeted more accurately, potentially generating more revenue to the advertisers and publishers of web pages that include the ads. Because the clusters of keywords have more focused themes than the original group, the matching of ads with documents or search queries can be improved, users can receive more relevant ads, the conversion rates of the ads can improve, and the advertisers and publishers of web documents that include the ads can receive more ad revenue).


As to claim 10, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Chatwin discloses the method of claim 1, wherein the published content item includes one or more of a published article, a published infographic, or a published interactive document linked to the domain of the website (see col.4, lines 60-67, col.7, lines 1-7, grouping the large number of keywords into clusters each having a smaller number of keywords, the ads can be targeted more accurately, potentially generating more revenue to the advertisers and publishers of web pages that include the ads. Because the clusters of keywords have more focused themes than the original group, the matching of ads with documents or search queries can be improved, users can receive more relevant ads, the conversion rates of the ads can improve, and the advertisers and publishers of web documents that include the ads can receive more ad revenue).

As to claim 11, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 1, wherein implementing the keyword cluster within the structure includes one or more of: generating new content and including the candidate keyword and the plurality of associated terms within the structure of the new content; or modifying a structure of a webpage by adding the candidate keyword to a title or header of the webpage and adding associated terms from the plurality of associated terms to a body of the webpage (col.5, lines 15-24).

As to claim 12, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 1, wherein the plurality of value metrics further includes a current ranking within a search engine for each keyword associated with the website, and wherein a criteria used for identifying the candidate keyword changes based on whether a current ranking for the candidate keyword is above a threshold ranking on a search engine (see col.9, lines 52-67 and col.11, lines 13-28, identifying, as related pairs of selection criteria, the pairs of selection criteria for which the measure of similarity meets a threshold and determining the semantic distances of the keyword pairs, and removing keyword pairs having semantic distances larger than a threshold).

As to claim 13, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 1, further comprising providing a graphical user interface including a plurality of selectable options, the plurality of selectable options including an option to remove or add a value metric from the plurality of value metrics (see col.16, lines 45-54 and col.17, lines 20-37, receiving selection criteria for a campaign, the selection criteria including a plurality of keywords that control distribution of content items associated with the campaign via GUI).

As to claim 14, the combination of Chatwin and Carver discloses the invention as claimed. In addition, Carver discloses the method of claim 13, further comprising: detecting a selection of a selectable option to add or remove a value metric from the set of value metrics; and identifying a new candidate keyword based on the value metric being added or removed from the set of value metrics (see col.2, lines 3-17, 50-52 removing keyword pairs that have low correlations in which the pairing is not considered to be useful, wherein keyword pairs whose semantic distances are above a threshold value are removed).


As to claims 15-18, claims 15-18 are system for performing the method of claims 1-3, 5-6, 8 and 10-14 above. They are rejected under the same rationale.

As to claims 19-20, claims 19-20 are non-transitory computer-readable storage medium having instructions for executing the method of claims 1-3, 5-6, 8 and 10-14 above. They are rejected under the same rationale.

Claims 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chatwin et al., (hereinafter “Chatwin”) US 2008/0103892 in view of Carver et al., (hereinafter “Carver”) US 8,793,238 as applied to claims 1-3, 5-6, 8 and 10-14 above, and further in view of Reitter et al., (hereinafter “Reitter”) US 2007/0288514.
As to claim 4, the combination of Chatwin and Carver discloses the invention as claimed, except for the claimed “identifying the collection of keywords by: identifying a first plurality of terms on a search engine for which the domain of the website is ranking”; “identifying a second plurality of terms on the search engine for which one or more additional domains related to the domain of the website are ranking”, “wherein applying the keyword value model to the collection of keywords comprises applying the keyword value model to each term from the first plurality of terms and the second plurality of terms to determine the set of value metrics for each term from the first plurality of terms and the second plurality of terms”.
Meanwhile Reitter discloses the method of claim 1, further comprising: identifying the collection of keywords by: identifying a first plurality of terms on a search engine for which the domain of the website is ranking (see [0072], teaches each URL has a re-fetch interval or time that is calculated after each time the page contents are fetched, extracted and analyzed. The purpose of calculating the re-fetch interval is to determine the optimal frequency at which a URL changes or updates its content, on average, so that the results that are cached for the URL are as up-to-date as possible); and
identifying a second plurality of terms on the search engine for which one or more additional domains related to the domain of the website are ranking (see [0072], teaches the system should continuously monitor and adjust as the publishing patterns of the URL change. To start with, all URLs receive a default re-fetch interval in order to determine if a URL's content has changed a fingerprint needs to be generated for each extract and analysis. In this case, the fingerprint will be generated from the top n Searches (keyword and category) for a given URL. To determine if a fingerprint has changed a set comparison needs to be made between the Searches in the previous fingerprint and the current one),
wherein applying the keyword value model to the collection of keywords comprises applying the keyword value model to each term from the first plurality of terms and the second plurality of terms to determine the set of value metrics for each term from the first plurality of terms and the second plurality of terms ([0072], teaches if any of the individual searches has changed (keyword or category) or the sets have a different number of Searches in them then the fingerprint has changed; ranking or scores are not relevant. If the sets are equivalent then the fingerprints and therefore the URL contents can be considered the same. Based on changes in a URL's fingerprint the following decisions need to be made: 1) whether to increase, decrease or not change the re-fetch interval; and 2) how much to increase/decrease the re-fetch interval. The general scheme for this is outlined below).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Chatwin and Carver to identifying a second plurality of terms on the search engine for which one or more additional domains related to the domain of the website are ranking in the same conventional manner as disclosed by Reitter in order to allow the user to search for the product or the services in a short period of time.

As to claim 7, the combination of Chatwin and Carver discloses the invention as claimed, except for the claimed “wherein the published content item includes a hypertext markup language (HTML) document, and wherein implementing the keyword cluster within the structure comprises adding the candidate keyword and the plurality of associated terms within code elements of the HTML document”.
Meanwhile Reitter discloses the claimed “wherein the published content item includes a hypertext markup language (HTML) document, and wherein implementing the keyword cluster within the structure comprises adding the candidate keyword and the plurality of associated terms within code elements of the HTML document (see [0061], teaches if the URL is brand new (actually if the URL-Site ID-Category ID Hint-Algorithm-Algorithm Version combination is new; since this combination defines the primary key) then the URL needs to be fetched and analyzed. If the same URL is submitted again but any of the other parameters in the combination is different, then a new fetch and analyze is required since these parameters will influence the result. In addition, various embodiments can initiate a re- fetch of the content of a particular page based on the observed changes in the keywords extracted for that page. In this manner, the keywords extracted for a page can act as a proxy for the content of the page. Thus, as observed changes in the keywords extracted for a page occur, changes to the content of the page can be inferred and a re- fetch of the page can be automatically initiated).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Chatwin and Carver to identifying a second plurality of terms on the search engine for which one or more additional domains related to the domain of the website are ranking in the same conventional manner as disclosed by Reitter in order to allow the user to search for the product or the services in a short period of time.

As to claim 7, the combination of Chatwin and Carver discloses the invention as claimed, except for the claimed “adding the candidate keyword to the header of the published content item comprises embedding a primary keyword within a uniform resource locator (URL) or a title of the published content item” and adding the plurality of associated terms within the body of content of the published content item comprises embedding some or all associated terms from the plurality of associated terms within sub-headers of the published content item.
Reitter discloses the claimed “wherein; adding the candidate keyword to the header of the published content item comprises embedding a primary keyword within a uniform resource locator (URL) or a title of the published content item”(see [0067], teaches any URL submitted needs to be periodically re- fetched (unless the re-fetch time was set to zero) in order to determine if the content on the page has changed and caused a different set of keywords to be created. Each page has an optimal re-fetch time that is algorithmically determined by the system. The goal is to refresh the cache contents at or near the same frequency as the URLs publishing frequency); and 
adding the plurality of associated terms within the body of content of the published content item comprises embedding some or all associated terms from the plurality of associated terms within sub-headers of the published content item (See, [0070], teaches instead of having a batch job periodically examine all URLs for those whose re-fetch times have expired, the alternative is to examine re-fetch times of those URLs that are requested as a result of an impression event. If a URL is served and its re-fetch time has expired or is close to expiring (i.e. within 30 minutes, configurable without a train roll) then an event to re-fetch and analyze the URL is published).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined system of Chatwin and Carver to add the plurality of associated terms within the body of content of the published content item comprises embedding some or all associated terms from the plurality of associated terms within sub-headers of the published content item in the same conventional manner as disclosed by Reitter in order to allow the user to search for the product or the services in a short period of time.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8527352 (involved in generating a bid amount for one or more keywords for a display of an advertisement associated with a given keyword, calculating estimates of one or more advertising metrics for one or more keywords associated with one or more advertisements displayed at one or more positions. Target positions are identified for the one or more keywords at which a return on investment earned by the display of one or more advertisements in response to a query that matches a given keyword exceeds a threshold by a given probability on the basis of the estimates to select a given target position that provides a greatest estimated profit. Bid amounts are generated for the one or more keywords in order to obtain the display of associated advertisements at the given target position.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        August 9, 2022